Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
  	This communication is an Examiner's reasons for allowance in response to application filed on 06/05/2019, assigned serial 16/432,557 and titled “Harvesting Machine Control System with Fill Level Processing Based on Yield Data.”
 	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
It is found the patent application publication No. US 2014/0121882 A1 (Gilmore reference) is the most relevant prior art of record.  Gilmore discloses a system for coordinating the relative movements of an agricultural harvester.  The harvester is comprised of an agricultural harvesting vehicle that has an agricultural harvesting head fixed to the front of the vehicle to server the crop plants from the ground and send them to the agricultural harvesting vehicle.  In Gilmore, there is a storage structure that is coupled to the agricultural harvesting vehicle to store a portion of the served crop plants.  There are some associated sensors for the harvester, one of which is a bin sensor for sensing the quantity of accumulated crop in the storage structure.  An electronic control circuit is coupled to the associated sensors, including the bin sensor, wherein the electronic control circuit determines the level of the crop in the storage structure based on the sensing from the bin sensor.  However, Gilmore is quite silent regarding “obtaining field data corresponding to one or more of the field segments, the field data being generated based on sensor data from a sensor on the agricultural 
It is found that none of the references or any combination teaches or even suggests such a machine/method claimed by applicants.  The prior art does not contain any teaching that would lead a skilled person to modify the closest prior art and thereby arrive at the invention.  Therefore, the claimed invention is patentable.
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jelani Smith, can be reached on (571) 270-3969.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/TUAN C TO/Primary Examiner, Art Unit 3662